Case 3:21-cv-00787-BJD-MCR Document1 Filed 08/13/21 Page 1 of 2 PagelD 1

FILES
Ongital Coppof Le G2Ge2/
PO i 2021 AUS 13 ANAI:59
Shateol¢tloride. t See O,Phed States bistict Lourt
KOS¥ hitddle Listict of Florida

Oda ty old {ANT
_ eflice of the Clerk
| 300 Al. town Sthect $e 9-50
0.8 9091 | Taeksan AME, florida
JE202 ~Y¥27/

het Dbibanbippagel foedne

Like Lp tds r=

S! 2l oy 131-ROD- WR.

oath Area

LM bh Bel _, hereby Stieor or aftirm that
the Alle css i Sho ti bent Ls SiC and Corrcer and Priadte of a
Cale Tree. ML Siat2 tie OL In Fetsonal K poi lictye 3

ON Leet 7-28-21 at approximately 2:00 Gpp/ tn:
Z Submited ~rd Titre! Cricverce. Vio Citevonce box 7
Thyector Devine, after abd Tigector Fost homed her (2 -
Pet viti Meth, La sede 7-23-2/, This [n Petre! Gr4 e Von Ce.
Was _odvisirg Sard Tripectot that ZF hod Lech pp pioterl
Atv (2) Lath King Gary DPethet5 ond | ONE Ca : SHn Ase) [p
Cong Mherthel thot “T tds Sureky te be Sfabhek Up
ONE kelease! fo Senta fpota Lohex. Com ound, Or s/n be-
Lng Tiesterd OW The bus fron: this Thoi'tedier, phat
ZL Pm PR bate Al Over fhe State of Fla. Fhals Hh
Thur brothws stiadd fp Sobb nH 1G ad Cracé wile,
Lered. Ful Z. Actint hy, fird Yh 7S Ovid happen Sooner
Span hotles Ff! phase borg flembers hove flit 5
b2cn te located to Petal LD af | T= horas tery Since Aha?

Sine « ;
pgl of a
Case 3:21-cv-00787-BJD-MCR Document1 Filed 08/13/21 Page 2 of 2 PagelD 2

(The Zntermal Crievenec hes Not been responded wo be-
Ceuse ct Was Mever fervdartled te thot (Ns pectes, fi fle -
\Shata_ef Grievorlegs filed Conte rng fhe pth riots by Cur.
Men bess, Caplecr Jiithacr L Opie, “Gf EL. ecr- frag Me
Ben tespendid fo Filed thridgl Doidk Cr € Vote office
eb structhtng DAGti lee

ON 7-24 ~2/ Ths ector Devine, acdvi Sect a of Phat 502 had
Lo Gee Mette Jopye Mb peeve r Sion ALLOES Stare, that pe
poaae hant xe Com, fll Pervie td SHE falar sehf =p OL he Lia Neat

| fe! Send her_back oon affect Noe one fas betn back
a 2 e

Snee that S¢mé«

These feople dont realize that Mot OMA 73 py life she

| bPuGe RS Seeds dat ee, “ But, officials” Suele 473 $f:
PUPNL KL. fidorts , LLG £2 ¢2. route hal e Lortsaint- Jove,
Clay k¢5b5 Biya ts Berar, bof 250A WA. Flliance
Altha, Fla 546, Sot. Merwin Le Sapp BLYY NM. Ww,
L2 Clan Lane, LAL . Fla f29Rl_ hid Mialtiple OWL g
Niet She Solenty or fhirh add te 55 €§ alone. is # Sees ty
breach, yer tay fave fher Social Jecur' ty, Chi ld rer
WEME, 7 20bt. ; Thur bltou3 abot perry, SEL E
feople, he Aaciting My seuf becouse oe, Mo v2 ftlChe
| Vrelor the Penalties of hag | I hereby declare that
She Pereqgorny A¢F dav t and Pht foets Stated herevn are
SAtue_end Cortech:

Siorn OW fb '5, 00 das of hupast AOR/

het licty Lh, Sibuilbled,
C5 Ail CY le
frdtre k SK Ml LEGS
Sante hOsh Cobh. Tight [Pitz
T8s0 E. Mel for kd
— CLT, F La SPFE 3 _
fy. 2p A« van dl§
